DETAILED ACTION

Notice of Pre-AIA  or AIA    Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 13-25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a first ultrasound image” and “a second ultrasound image” are recited.  It is unclear as to whether the limitations are referring to the same or different “first ultrasound image” and “second ultrasound image” set forth in the last two lines of claim 1.  Note that this further creates an indefinite issue for claims 3-5 since it is unclear as to whether the references to “the first ultrasound image” and “the second ultrasound image” in claims 3-5 are referring to the respective limitations in claim 1 or in claim 2.  For examination purposes, Examiner assumes the former and that the limitations in claim 2 should refer to --- the first ultrasound image --- and --- the second ultrasound image ---. Claim 14 is similarly rejected (see claim 14, line 3, “a second ultrasound image”).  
With regards to claim 13, in lines 11-12, the limitation “a first ultrasound image” is recited.  It is unclear as to whether the “first ultrasound image” in lines 11-12 are referring to the same “first ultrasound image” set forth in line 9 of the claim, or referring to a different image.  For examination purposes, Examiner assumes the former and that the limitation in lines 11-12 should refer to --- the first ultrasound image ---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 13 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunbar et al. (US Pub No. 2011/0196235)
With regards to claims 1 and 13, Dunbar et al. disclose a method comprising:
instructing, by a host device (8, 9), an operator to move an ultrasound device along a predetermined path relative to an anatomical area (paragraphs [0046]-[0047], referring to the processing unit (9) generating on a video display (8) primary and second demonstration video clips; paragraph [0050], referring to the primary demonstration video clip (27) showing the movement of the probe (3) from a landmark to a target; paragraphs [0016], [0020]-[0022], referring to the demonstration video clip allowing a user to see the motion of the probe to proceed from a landmark to a target feature, wherein the demonstration video clip is pre-recorded and thus provide an operator instructions for moving an ultrasound device along a predetermined path relative to an anatomical area; Figures 1 and 4),
the predetermined path including a point from which a first anatomical view that is a target anatomical view (i.e. anatomical view corresponding to the target) is available and a point from which a second anatomical view (i.e. anatomical view corresponding to points other than the target, such as at the landmark position) that is different than the target anatomical view is available (paragraphs [0046]-[0047], [0016], [0020]-[0022], 
wherein the predetermined path is determined prior to collecting a first ultrasound image and a second ultrasound image (paragraphs [0016]-[0017], referring to the demonstration video clip, which shows the path (i.e. position and motion of the probe to follow), being pre-recorded, and thus is determine prior to collecting the live images (i.e. first and second ultrasound images); Figure 4).
Further, with regards to claim 13, Dunbar et al. disclose that the host device does not provide feedback to the operator regarding collection of a first ultrasound image depicting the first anatomical view while the operator moves the ultrasound device along the path (paragraphs [0021], [0033], [0050], wherein the demonstration clip provides the user with the position/motion of the probe from a landmark to a target feature (i.e. end point for path is at the target), and thus no feedback is provided regarding collecting the “first ultrasound image” while the operator moves the device since once the target feature is collected, no further instructions are provided; additionally, a demonstration video clip is displayed to the user to demonstrate how to move the probe along the path, but no “feedback” (i.e. recommendations/corrections) are provided to the user regarding the movement).
With regards to claims 6 and 29, Dunbar et al. disclose that instructing the operator comprises providing at least one of a predetermined video and a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US Pub No. 2017/0360401) in view of Eggers (US Pub No. 2013/0225986), or alternatively, in view of Dunbar et al..
With regards to claims 1 and 13, Rothberg et al. disclose a method comprising:
	instructing, by a host device, an operator to move an ultrasound device along a path (i.e. “determined guide path in the guidance plan”, 208) relative to an anatomical area (paragraphs [0154], [0159]-[0160], referring to providing instructions to guide the 
	the path including a point from which a first anatomical view that is a target anatomical view is available and a point from which a second anatomical view that is different than the target anatomical view is available (paragraphs [0177]-[0178], referring to obtaining an ultrasound image containing the target anatomical view (i.e. first anatomical view) of the subject); paragraph [0181], referring to “the computing device 104 may analyze the ultrasound image 110 to determine whether the ultrasound image 110 contains a target anatomical view.  If the computing device 104 determines that the ultrasound image 110 contains the target anatomical view, the computing device 104 may provide an indication to the operator using a display 106 that the ultrasound device 102 is properly positioned. Otherwise, the computing device may provide an instruction 108 using the display 106 to the operator regarding how to reposition the ultrasound device 102”, therefore, the received ultrasound image (110) may be determined as not containing the target anatomical view (i.e. a second anatomical view that is different than the target anatomical view); paragraphs [0156]-[0159], [0225]-0232], referring to obtaining ultrasound images (i.e. first ultrasound image, second ultrasound image), wherein each ultrasound image correspond to different anatomical views (i.e. a first anatomical view and a second anatomical view), wherein the “first anatomical view” corresponds to the target anatomical view and the “second anatomical view” corresponds to an anatomical view other than the “target anatomical view”; Figure 9), and

Further, with regards to claim 13, Rothberg et al. further disclose that the host device does not provide feedback to the operator regarding collection of the first ultrasound image depicting the first anatomical view while the operator moves the ultrasound device along the path (paragraph [0145], referring to, if the ultrasound image contains the target anatomical view (i.e. ultrasound image corresponds to the claimed “first ultrasound image”), the computing device may provide a confirmation to the operator that the ultrasound device is properly positioned and/or automatically start recording images, and therefore no feedback is provided regarding the “collection” of the first ultrasound image while the operator moves the ultrasound device (i.e. device will be still and no instructions for collection along the path are provided); paragraph [0155], referring to the instructions being provided in a serial fashion to avoid overloading the operator information, and therefore feedback regarding collection of the first ultrasound image is not provided as feedback would be provided for the next instruction in the sequence (i.e. instruction may be provided regarding collection of the next ultrasound image, but not the first ultrasound image)).

	Eggers et al. disclose an imaging system for acquiring a sequence of two-dimensional images of a target volume comprising a hand-held imaging probe to scan said target volume along a path, which may be predetermined or may be determined dynamically as the operator performs the procedure (paragraph [0078]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the path of Rothberg et al. be a “predetermined” path, wherein the predetermined path is determined prior to collecting the first ultrasound image and the second ultrasound image, as taught by Eggers et al., as providing a path that is predetermined is a known alternative to providing a path that is determined dynamically as the operator performs the procedure (paragraph [0078]).  That is, using the known technique for providing a path for moving an ultrasound device, as desired by Rothberg et al., that is a predetermined path, as is taught by Eggers et al., would have been obvious to one of ordinary skill in the art.  
	Alternatively, Dunbar et al. disclose providing a user a demonstration video clip which is an animated sequence of images demonstrating the performance of a step in an examination procedure and instructing the user as to how he should perform a certain step of the procedure, and thus less training of a user may be required, thereby saving costs and providing the technology to a greater number of patients, thus increasing the quality of health care provided to these patients (Abstract; paragraphs [0011]-[0014]).  The demonstration video clip shows the position, orientation and motion 
Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the path of Rothberg et al. be a “predetermined” path, wherein the predetermined path is determined prior to collecting the first ultrasound image and the second ultrasound image, as taught by Dunbar et al., in order to provide less training for a user, thereby saving costs and providing the technology to a greater number of patients, thus increasing the quality of health care provided to these patients (paragraphs [0011]-[0014]).  
	With regards to claims 2 and 14, Rothberg et al. disclose that their method further comprises receiving, at the host end (i.e. “computing device”), a first ultrasound image depicting the first anatomical view and a second ultrasound image depicting the second anatomical view as collected by the ultrasound device (1514) (paragraphs [0307]-[0308]; Figure 15B]); and transmitting, by the host device, the first and second ultrasound images to a server (1518) without distinguishing between the first and second ultrasound images (paragraph [0312], referring to the computing device (1502) sending an ultrasound image over the network (1516) to the server (1518) for analysis; Figure 15B).

	With regards to claims 4, 16 and 18, Rothberg et al. disclose that the server is configured to use a machine learning technique (i.e. neural network) to identify that the first ultrasound image depicts the target anatomical view (paragraph [0312], paragraphs [0149]-[0150], [0228], referring to inputting the ultrasound image to a neural network that is trained to identify an anatomical view contained in the ultrasound image).  
	With regards to claims 5, 17 and 18, Rothberg et al. disclose that the server is configured to identify that the second ultrasound image depicts a second anatomical view that is different than the target anatomical view; and based on identifying that the second ultrasound image depicts a second anatomical view that is different than the target anatomical view, discard the second ultrasound image (paragraph [0312]; paragraph [0181], referring to, when it is determined that an ultrasound image (i.e. second ultrasound image) does not contain the target anatomical view, and therefore the ultrasound image (i.e. second ultrasound image) is determined to depict a view that is not the target view (i.e. second anatomical view that is different than the target anatomical view), “…the computing device 104 may provide an instruction 108…to the operator regarding how to reposition the ultrasound device 102”, wherein repositioning 
	With regards to claims 6 and 29, Rothberg et al. disclose that instructing the operator comprises providing at least one of a predetermined video and a predetermined image displaying the predetermined path (paragraphs [0186], [0194]-[0195]; Figures 2-3).
	With regards to claim 7, Rothberg et al. disclose that instructing the operator comprises providing instructions expressed in words for moving the ultrasound device along the predetermined path relative to the anatomical area (paragraphs [0145], [0151], [0154], [0186], referring to instructing the operator to “move up”, “move left”, etc.).  
	With regards to claims 8 and 19, Rothberg et al. disclose that the predetermined path comprises points across substantially all of a surface of at least one of an abdomen, arm, breast, chest, foot, genitalia, hand, head, leg, neck, pelvis, thorax, and torso (paragraphs [0191]-[0193], referring to initially placing the ultrasound device on a leg when the target position is on an upper torso and providing coarse instructions to move the ultrasound device from the leg to a general area of the subject, such as upper torso (which would thus comprise of moving substantially across all of a leg, pelvis and/or thorax or torso) and/or referring to the predetermined area comprising an upper torso of the subject; Figures 2-3).  
	With regards to claims 10 and 20, Rothberg et al. disclose that the predetermined path comprises a path across substantially all of the anatomical area, and the anatomical area is greater than 25 cm^2 in area (paragraphs [0191]-[0193], referring to 
	With regards to claims 11 and 21, Rothberg et al. disclose that the predetermined path comprises a pivot of the ultrasound device (paragraphs [0005], [0145], [0151], [0190], referring to instructions of “rotate clockwise”, “rotate counter-clockwise” or “turn clockwise” or “turn counter-clockwise” or “twist clockwise”, which would require a pivot of the ultrasound device).
	With regards to claims 12 and 22, Rothberg et al. disclose that the predetermined path comprises a rotation of the ultrasound device about its longitudinal axis (paragraphs [0005], [0145], [0151], [0190], referring to instructions of “rotate clockwise”, “rotate counter-clockwise” or “turn clockwise” or “turn counter-clockwise” or “twist clockwise”, which would require a rotation of the ultrasound device about its longitudinal axis).
	With regards to claims 23 and 26, Rothberg et al. disclose that the first anatomical view is of a first anatomical structure and wherein the second anatomical view is of a second anatomical structure different than the first anatomical structure (paragraphs [0171], [0173], [0177], [0197], [0072], [0076], [0247], [0253], referring to identifying anatomical features, wherein the anatomical features comprises an 
	With regards to claims 24 and 27, Rothberg et al. disclose that the first anatomical view is a parasternal long axis view (paragraph [0082], [0177]).
	With regards to claims 25 and 28, Rothberg et al. disclose that the first anatomical view is an apical four chamber view (paragraphs [0082], [0177]).  

Claims 1-3, 5-6, 10, 13-15, 17, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Pub No. 2017/0215842) in view of Eggers, or alternatively, Dunbar et al..
With regards to claims 1 and 13, Ryu et al. disclose a method comprising:	instructing, by a host device, an operator to move an ultrasound device along a path relative to the anatomical area (paragraph [0010], referring to, when it is determined that the location of the probe does not correspond to the reference location, a movement path may be displayed from the location of the probe to the reference location on the image representing the object),
the path including a point from which a first anatomical view (i.e. anatomical view corresponding to the reference location; for example anatomical view of the liver) that is a target anatomical view is available and a point from which a second anatomical view (i.e. anatomical view corresponding to a  position other than the reference location; see 
and wherein a first ultrasound image and a second ultrasound image are collected (paragraphs [0007]-[00012], [0115]-[0122]; Figure 6; referring to generating an ultrasound image and comparing the ultrasound image with a plurality of reference ultrasound images to acquire a location, wherein if it is determined that the location of the probe does not correspond to the reference location, the control unit may determine a movement path to be take by the probe to move to the reference location; note that the “first ultrasound image” corresponds to the ultrasound image corresponding to the reference location and the “second ultrasound image” corresponds to the ultrasound corresponding to a location other than the reference location).
Further, with regards to claim 13, Ryu et al. further disclose that the host device does not provide feedback to the operator regarding collection of a first ultrasound 
However, Ryu et al. do not disclose that the path is a “predetermined” path, wherein the predetermined path is determined prior to collecting the first ultrasound image and the second ultrasound image.
	Eggers et al. disclose an imaging system for acquiring a sequence of two-dimensional images of a target volume comprising a hand-held imaging probe to scan said target volume along a path, which may be predetermined or may be determined dynamically as the operator performs the procedure (paragraph [0078]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the path of Ryu et al. be a “predetermined” path, wherein the predetermined path is determined prior to collecting the first ultrasound image and the second ultrasound image, as taught by Eggers et al., as providing a path that is predetermined is a known alternative to providing a path that is determined dynamically as the operator performs the procedure (paragraph [0078]).  That is, using the known technique for providing a path for moving an ultrasound device, as desired by Ryu et al., that is a predetermined path, as is taught by Eggers et al., would have been obvious to one of ordinary skill in the art.  
Alternatively, Dunbar et al. disclose providing a user a demonstration video clip which is an animated sequence of images demonstrating the performance of a step in an examination procedure and instructing the user as to how he should perform a certain step of the procedure, and thus less training of a user may be required, thereby saving costs and providing the technology to a greater number of patients, thus increasing the quality of health care provided to these patients (Abstract; paragraphs [0011]-[0014]).  The demonstration video clip shows the position, orientation and motion of a probe of the ultrasound scanner relative to the patient’s anatomy from a landmark to a target feature, wherein the demonstration video clip may be pre-recorded (paragraphs [0016]-[0017], [0021], wherein the demonstration video clip therefor provides a predetermined path (i.e. position and motion) for the probe to move along; Figure 4).  
Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the path of Ryu et al. be a “predetermined” path, wherein the predetermined path is determined prior to collecting the first ultrasound image and the second ultrasound image, as taught by Dunbar et al., in order to provide less training for a user, thereby saving costs and providing the technology to a greater number of patients, thus increasing the quality of health care provided to these patients (paragraphs [0011]-[0014]).  
With regards to claims 2 and 14, Ryu et al. disclose that their method further comprises receiving, at the host device, the first and second ultrasound images collected by the ultrasound device and transmitting by the host device the first and 
With regards to claims 3 and 15, Ryu et al. disclose that the server is configured to identify that the first ultrasound image depicts the target anatomical view, and based on identifying that the first ultrasound image depicts the target anatomical view, save the first ultrasound image to memory (paragraphs [0069], [0075]-[0076], [0150]).
With regards to claims 5 and 17, Ryu et al. disclose that the server is configured to identify that the second ultrasound image depicts a second anatomical view that is different than the target anatomical view; and based on identifying that the second ultrasound image depicts a second anatomical view that is different than the target anatomical view, discard the second ultrasound image (paragraphs [0069], [0115]-[0122], referring to moving the probe to the reference location 533 when it is determined that the probe location is not at the reference location, wherein moving the probe to acquire another ultrasound image would require discarding the ultrasound image (i.e. second ultrasound image) not at the reference location).
With regards to claims 6 and 29, Ryu et al. disclose that instructing the operator comprises providing at least one of a predetermined video and a predetermined image displaying the predetermined path (532) relative to the anatomical area (paragraph [0120]; Figure 6B).
With regards to claims 10 and 20, Ryu et al. disclose that the predetermined path comprises a path across substantially all of the anatomical area, and the anatomical area is greater than 25 cm^2 in area (see Figure 6B, wherein path 532 comprises a path across substantially of an anatomical area that is greater than 25 cm^2).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. in view Eggers or Dunbar et al., as applied to claim 1 above, and further in view of Phillips et al. (US Pub No. 2017/0120080).
With regards to claims 9, as discussed above, the above combined references meet the limitations of claim 1.  
However, Rothberg et al. do not specifically disclose that the predetermined path comprises a serpentine path across substantially all of the anatomical area.
Phillps et al. disclose a graphical user interface which includes a three-dimensional anatomical reference map and a sensing pattern (316) may be shown on the reference map (310), wherein the graphical user interface provides the user to gain intuition on the transducer position and beam direction in relation to anatomical targets and enables a user to visually navigate the transducer (Abstract; paragraphs [0038]-[0041]; Figure 3).  The sensing pattern (316) is a path which the beam of an ultrasound transducer traverses to gather data about the tissue, which can be spiral pattern, but may take other forms such as a raster pattern (paragraph [0038]; Figure 3; note that spiral or raster pattern can be viewed also as a serpentine path).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the predetermined path of Rothberg et al. comprise a serpentine path across substantially all of the anatomical area, as taught by Phillips et al., in order to provide the user with the ability to gain intuition on the transducer position and beam direction in relation to anatomical targets, enable a user to visually navigate the transducer and to gather data about the tissue in a wider area in an organized manner (Abstract; paragraphs [0038]-[0041]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Eggers and Dunbar et al. have each been introduced to teach a predetermined path that is determined prior to collecting a first ultrasound image and a second ultrasound image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793